DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/20 has been entered.

Response to Arguments
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive. 
On page 9 regarding drawing objections Applicant argues amendments overcome the objection of record.
The Examiner respectfully disagrees, noting that while lines have possibly been corrected to now point to the right structures, the details of the photos can’t be made out. The lines are fuzzy, the quality of the drawings are poor, and the small size of the actual invention, only depicted in situ, with a large number of lines obscuring the actual invention, has made the drawings impossible to discern. 

The Examiner respectfully agrees and withdraws the specification objection.
On page 10 regarding claim objections, Applicant argues claim 6 is cancelled, which overcomes the objection.
The Examiner respectfully disagrees, noting the claim was not cancelled. Furthermore, no comma was added. Claim objections to claim 6 are maintained. 
On page 10 regarding 112a rejections Applicant argues claim 6 is cancelled, rendering the rejection moot.
The Examiner respectfully disagrees, noting the claim was not cancelled. The rejection is maintained. 
On pages 11-12 regarding 112b rejections Applicant argues amendments overcome rejections to all claims other than claim 19. On pages 12-13 regarding claim 19, Applicant argues paragraph [0050] states that the prolapse preventing elements 200, 200’, and the prosthetic leaflets 106 can work together to form a two-stage prosthetic staged set. 
The Examiner respectfully notes that the rejection of record to claim 19 is not a 112a rejection, but rather 112b rejection. The Examiner understands that the specification as originally filed has support for the phrase in the specification, but notes that the phrase “two-stage prosthetic staged set” remains unclear. It is unclear what a staged set is. The phrase is further not given a special definition by the specification. Accordingly, the rejection is maintained. 

The Examiner respectfully disagrees, pointing out that the prolapse prevention structure (leaf guards) absolutely attach directly to the inner edge of the transition section. See Figures 1-3 and Annotated Figure 23. As regards arguments towards not functioning as a second prosthetic valve, the Examiner notes this is not a part of the claimed invention, is not discussed in the specification, and likewise does not have any support or evidence from Applicant. This is accordingly not persuasive. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “NL”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
The drawings are objected to because the quality of the newly submitted drawings is lacking. The lines are fuzzy and details of the drawings cannot be made out.  Further, the details of the prolapse prevention structure, prolapse prevention element, and leaf guards cannot be made out or determined. The line drawing is of insufficient quality and size. 
Additionally, there is no depiction of the leaflet guard which is not engaging the native leaflets until they reach the point of normal healthy operation. The figures appear to show the leaf guards as simply pointing to the native leaflets, making it unclear how this leaf guard structure is somehow attached to the inner support element or transition section (as required by claim 1) and also only engaging the native leaflets “at a point of normal healthy coaptation of the native leaflets”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 appears to be missing a comma in the sentence, which would be required for grammatical correctness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without understanding how “leaf guards” can “position, locate, and/or align” a stent. This is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification simply states that the “leaf guards 200’ may be configured to provide a positioning and locating function” that allows alignment of the inner valve support and leaflets. Notably, there is no discussion as to how these “leaf guards” (details of which and the structure of which are not shown or described sufficiently in the drawings/specification to even understand what these are) are capable of performing these functions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is indefinite for claiming the leaf guards are “configured to position, locate, and/or align the collapsible and expandable stent”, since it is unclear how leaf guards are “configured” to locate, align, and position a stent to which they are attached. 
Claim 19 is indefinite for claiming the prolapse prevention system and prosthetic valve leaflets comprise a “two-stage prosthetic staged set”. It is unclear what this might be, as it is not a term known in the art. It is possible this is an intended method of implantation (i.e. multi-stage implantation), or possible that this intends to simply state that the prolapse prevention system and prosthetic leaflets both act to prevent regurgitation, or some other meaning. However, clarification is required. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-6, 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noe et al. (US 20180206983 A1), hereinafter known as Noe.
Regarding claim 1 Noe discloses a collapsible and expandable ([0070]) stent for implanting into at least one chamber of a patient’s heart (Figure 23a and Annotated Figure 28) comprising:
an outer section comprising an outer surface, an inner surface, and defining an interior (the atrial anchor of the “anchor assembly”; also see Annotated Figure 23);
an inner valve support comprising an inflow end and an outflow end (“strut frame”; also see Annotated Figure 23) wherein the inflow end is superior to the outflow end when the stent is implanted (see Annotated Figure 23 along with Annotated Figure 28), the inner valve support comprising an inner surface defining a flow channel between the inflow and outflow ends, the inner valve support positioned entirely within the interior of the outer section (see Annotated Figure 23 and 28 the inner valve support’s circumference fits entirely within the interior of the outer section);
a plurality of prosthetic valve leaflets disposed within the flow channel defined by the inner valve support section (Annotated Figure 23), wherein the prosthetic valve leaflets are configured to allow flow from the inflow to outflow end and prevent flow from the outflow to inflow end (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Noe was considered capable of performing the cited intended use. See also [0080]); 
a collapsible and expandable transition section comprising a plurality of cells extending between the outer section and the inner valve support (Figure 1a shows cells which extend/connect the inner and outer sections),  wherein inner valve support extends radially upward into the interior of the outer section (as is best understood, the inner valve support extends upward at its radius), the transition section comprising an outer surface and an inner edge that faces the interior defined by the outer section (the transition cell section is the connection between the inner valve support and outer section, evident in almost every embodiment (e.g. see the top view of Figure 1a. The transition section outer surface accordingly is at the junction between the outer section, prolapse prevention system, and transition section, and the “inner edge” is the edge is the surface of the transition section which is visible from the perspective of Figure 23a or 1a. This can be considered to be “facing” the interior depending simply on perspective.); and
a prolapse prevention structure comprising at least one prolapse prevention element, wherein the prolapse prevention element comprises leaf guards directly connected to or directly integrated with the inner edge of the transition section (Annotated Figure 23a; the ventricular anchor of the “anchor assembly”. Annotated Figure 28 shows how the ventricular anchor of the anchor assembly (bottom half of the outer anchor structure) is pressing against the native valves. This is considered to be directly connected/integrated with the inner edge of the transition section, which is the exact location where the prolapse prevention system and transition section meet).

    PNG
    media_image1.png
    668
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    693
    579
    media_image2.png
    Greyscale

Regarding claim 2 Noe discloses the stent of claim 1 substantially as is claimed,
adapted to engage the native leaflets of a native valve within the at least one chamber of the patient’s heart only at a point where normal healthy coaptation of the native leaflets would normally occur (the Examiner respectfully notes this is recited as a “functional limitation” or rather, an intended method/location of implantation within a heart. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Noe discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. Additionally, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the Examiner understands the stent of Noe as being capable of engaging native leaflets of a patient where normal healthy coaptation of the leaflets might normally occur).
claim 5 Noe discloses the stent of claim 1 substantially as is claimed,
wherein Noe further discloses the leaf guards are aligned with native leaflets of the at least one chamber of the patient’s heart when the stent is implanted, (Annotated Figure 28) wherein the leaf guards comprise a lowermost  end of the stent (Annotated Figure 23a) that is positioned within a native annulus of a native valve comprising the native leaflets when the stent is implanted, and wherein the leaf guards are adapted to engage the native leaflets only at a point where normal healthy operation would normally occur (this is likewise recited as an “intended” method/location of implantation and/or a “functional limitation” which Noe is understood capable of performing (see rejection to claim 2 above).).
Regarding claim 6 Noe discloses the stent of claim 5 substantially as is claimed,
wherein Noe further discloses the leaf guards are further configured to position, locate, and/or align the collapsible and expandable stent within the patient’s heart such that the leaf guards are positioned within the native annulus and the fluid flow channel defined by the inner valve support is disposed over the native annulus (Annotated Figure 28; this is understood to show positioning of the stent).
Regarding claim 13 Noe discloses the stent of claim 1 substantially as is claimed,
wherein Noe further discloses the outflow end of the inner valve support and the transition section comprise continuous sections of the stent (see, for 
Regarding claim 14 Noe discloses the stent of claim 1 substantially as is claimed,
wherein Noe further discloses the outflow end of the inner valve support does not extend outwardly past the transition section (as is best understood, “outwardly” indicates a radial extension. As can be seen (at least in Figure 2a, the transition section extends outwardly further than the inner valve support).
Regarding claim 15 Noe discloses the stent of claim 1 substantially as is claimed,
wherein Noe further discloses the outer section, transition section, and inner valve support comprise a continuous series of stent cells (see all embodiments of the device, including at least Figures 1-3 which show a series of cells).
Regarding claim 16 Noe discloses the stent of claim 1 substantially as is claimed,
wherein Noe further discloses the stent is adapted to supplement and/or replace native valve leaflet functionality (This is an “intended use” of the claimed device (see explanation in the rejection to claim 1 above) which the device of Noe is understood capable of meeting: see at least Figure 28 and the Abstract).
Regarding claim 17 Noe discloses the stent of claim 1 substantially as is claimed,
adapted to supplement and/or replace one or more of the group consisting of: mitral valve leaflet, tricuspid valve leaflet, aortic valve leaflet, or pulmonary valve leaflet functionality (this is also stated as an “intended use” (see explanation in the rejection to claim 1 above) that the device of Noe is understood capable of doing. See at least the Abstract). 
Regarding claim 18 Noe discloses the stent of claim 1 substantially as is claimed,
wherein Noe further discloses the prolapse prevention structure is configured to aid in the prevention of regurgitation of blood through native valve leaflets of a native valve within the at least one chamber of the patient’s heart (this is also claimed as an “intended use” of the claimed device (see explanation in the rejection to claim 1 above). See also [0004]).
Regarding claim 19 Noe discloses the stent of claim 1 substantially as is claimed,
wherein Noe further discloses the prolapse prevention structure and prosthetic valve leaflets comprise a two-stage prosthetic staged set (as is best understood, Noe discloses the system is a two-stage prosthetic staged set since it includes two parts).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/08/21